        Case 1:15-cv-07433-LAP Document 1212 Filed 02/11/21 Page 1 of 1




                                      February 11, 2021

VIA ECF

The Honorable Loretta A. Preska
District Court Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:    Giuffre v. Maxwell, Case No. 15-cv-7433-LAP

Dear Judge Preska,

       In response to the Court’s February 8, 2021, order, (ECF No. 1211), Plaintiff refiles ECF
No. 1201-14 as an attachment hereto.

                                            Sincerely,

                                            /s/ Sigrid McCawley
                                            Sigrid S. McCawley, Esq.


       cc: Counsel of Record (via ECF)
